Citation Nr: 0828517	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  02-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include 
post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for residuals of 
shingles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from August 31, 1984, to 
December 13, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of September 2001 and February 2004 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The veteran testified at RO hearings in April 2003 and 
February 2005 and at a June 2006 videoconference hearing 
before the undersigned Acting Veterans Law Judge (VLJ) of the 
Board; a transcript of each hearing is of record.  In a 
communication received in June 2008, the veteran requested 
another local hearing as well as another BVA hearing.  
Pursuant to 38 C.F.R. § 20.700 (2007), a veteran is entitled 
to a hearing on appeal.  Accordingly, the Board is satisfied 
that due process concerns have been met and that the veteran 
has had ample opportunity to present his case to the VA, to 
include in his testimony before the RO and the undersigned.

Additional medical consultation and treatment records were 
received in July and August 2008, after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, the veteran's representative has supplied a 
waiver of referral to the AOJ.  38 C.F.R. § 20.1304 (2007).  
Consequently, a decision by the Board is not precluded.  

The case has been advanced on the Board's docket.

The issues of service connection for a mental disorder and 
for shingles are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A bilateral knee disorder was not demonstrated during the 
veteran's service and is not etiologically related to 
service. 

3.  A migraine headache disorder was not demonstrated during 
the veteran's service and is not etiologically related to 
service. 


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

2.  A migraine headache disorder was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2001, March 2001, September 2005, March 2006 
and September 2006.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Subsequent to his hearing before the undersigned, the veteran 
submitted additional medical consultation and treatment 
records (after the case had been certified to the Board by 
the agency of original jurisdiction (AOJ)).  The evidence 
appears to be largely duplicative of evidence already of 
record that was already considered by the RO previously.  
Moreover, the veteran's representative has supplied a waiver 
of referral to the AOJ.  38 C.F.R. § 20.1304 (2007).  
Consequently, a decision by the Board is not precluded.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Facts

In September 1976, prior to his active duty for training, the 
veteran was hospitalized after sustaining head and facial 
injuries having been struck by a motor vehicle while riding a 
bicycle.  He sustained a fractured jaw, damage to multiple 
teeth as well as numerous facial lacerations, a rib fracture 
and multiple lacerations on his trunk.  See Parkland Memorial 
Hospital Report of September 1976 in Volume 1 of Claims File.

Service medical records are entirely silent as to complaints, 
findings, treatment or diagnoses relating to any of the 
claimed disorders.

In July 1990, while a pedestrian, he sustained an injury to 
his right hip, fractured right femur and knee, head, scalp 
and right shoulder after being struck by a motor vehicle.  
His treatment was summarized by a letter dated in August 1990 
from Dr. P.C.M. (Volume 2 of Claims File).  Notably, the 
physician documented that the veteran sustained a multiple 
head injuries and a concussion.  He reported persistent 
headaches as a result of the concussion and denied previous 
symptoms.  Although moderate swelling of the right knee was 
reported along with range of motion from 0 to 100 degrees, 
there were no degenerative changes reported at that time.  A 
neurological report from Dr. R.M.K. also dated in August 1990 
(Volume 2 of Claims File) also documents that the veteran 
claimed onset of headaches associated with that accident and 
he specifically denied any earlier past history of frequent 
or severe headaches. 

Social Security (SSA) records (Volume 2 of Claims File) from 
May 1992 report a primary diagnosis of dementia organic 
personality disorder due to cerebral trauma and with a 
secondary diagnosis of sociopathic personality disorder 
polysubstance abuse status post right femur fracture.  SSA 
records from July 2001 report a primary diagnosis organic 
mental disorder (chronic brain syndrome) and a secondary 
diagnosis of anxiety related disorders.
  
In October 1997, the appellant was first seen for a 
comprehensive mental evaluation.  He was reported as vague 
and evasive but there was no evidence of delusions, 
hallucinations, anxiety or depression.  His gave a history of 
leg pains and headaches associated with the two auto 
accidents.  There was no reference to military service.  No 
Axis I diagnosis was supported but a paranoid personality 
disorder was diagnosed on Axis II.

The veteran first sought VA treatment for nerves and hearing 
voices in July 2000.  (Volume 2 of Claims Folder).  He 
claimed his problems stemmed from head trauma after being hit 
by a car.  He claimed becoming symptomatic in service but was 
never treated.  July 13, 2000 outpatient treatment records 
report the veteran as "a vague historian at best."  

Outpatient treatment records from August 4, 2000 reflect the 
veteran reported onset of headaches after his second accident 
and that he experienced an episode of shingles in 1993.  He 
claimed that during the military he "heard guns blasting 
when none were around."  December 2000 outpatient treatment 
records report the veteran with some symptoms of PTSD and 
that he was not deliberately evasive; impression was some 
elements of PTSD with some lingering psychotic symptoms.  In 
June 2001, he was reported with a history of migraines and 
status post head injuries associated with automobile 
accidents; he was assessed with PTSD from two traumatic 
events.

In December 2001, osteoarthritis of both knees was assessed.  
The veteran submitted a report from orthopedist S.G., M.D., 
dated in January 2002.  The veteran reported to Dr. S.G., 
that during military service he had to lift heavy shelves.  
In January 2002, Dr. S.G. described the veteran's report of 
pain in both knees since 1991 and the doctor concluded that 
he had osteoarthritis in the knees with medical probability 
that his knee disorders were present in service and 
repetitive use of his knees aggravated the condition.  There 
is no indication that Dr. S.G. reviewed the claims folder.

Several buddy statements dated from 2005 to the present were 
submitted.  One, from a D.S., claimed that during 1985 (after 
service) the veteran was reporting complaints about his knee 
hurting and headaches.  Another statement from M.H. claimed 
that the veteran had arthritis in his knees in 1987.  In May 
2006, another buddy statement claimed that in 1984 the 
veteran went to the doctor for headaches rather than go to 
the gas chamber.  

The veteran submitted a stressor statement in January 2006, 
claiming that his participation in "War games" and 
preparing for war in June 1987 caused him to have recurring 
nightmares of war.  

Another physician, W.T.C. Md., reviewed the May 2006 buddy 
statement and concluded that the veteran suffered from 
chronic daily headaches which were present in service.  It 
was his additional opinion that the stresses of being in the 
military may have aggravated his symptoms.  

In September 2006, the veteran was afforded a VA examination 
for his knees.  The examiner reviewed the entire claims file, 
including the private medical opinion supporting an 
association between the claimed knee disorder and service.  
The examiner noted the absence of pertinent complaints until 
years after service and that when knee complaints were first 
reported, they were associated with the above referenced auto 
accidents without mention of knee difficulties in service.  
The examiner noted the veteran reported an inconsistent 
history and that the nature of the knee disorders were more 
consistent with forces from an auto accident; the examiner 
concluded that the veteran's knee disorders were more likely 
related to his non service automobile trauma.  

A September 2006 mental examination was afforded by a 
physician.  The examiner had never heard of full blown PTSD 
from stress in Boot Camp.  The examiner also noted the 
veteran reported sleeping 8 hours a night, denied nightmares, 
flashbacks or intrusive thoughts of his alleged Boot Camp 
stressors, and the examiner concluded that the likelihood of 
PTSD was not likely valid.  The examiner also noted that 
there was no reason for psychomotor testing because he was 
vague and not considered a valid historian.  No value to 
psychomotor testing was seen except to test his malingering 
level.  A diagnosis of PTSD was not supported.

He was afforded another mental examination in February 2008.  
The examiner noted the veteran reported only vague symptoms.  
He claimed hearing voices but couldn't specify what they 
said.  That was unusual for that type of disorder.  Diagnosis 
was psychotic disorder, NOS.  The examiner suspected that the 
veteran's psychotic disorder was more likely related to his 
head injury than anything that happened in service.  The 
examiner also noted that the veteran exhibited a good work 
history after service, which was inconsistent with any sort 
of a chronic psychotic illness during service.  The examiner 
seriously doubted that the veteran's period of service had 
anything to do with his current psychotic condition.  

The veteran was also afforded a VA headaches examination in 
September 2006.  The examiner noted conflicting information 
between the buddy affidavit dated in May 2006 (Volume 3 of 
Claims File) as to headaches in service and some of the 
medical information of record.  The examiner indicated that 
the buddy statement and the veteran's reported history were 
consistent, and, if the buddy affidavit were believed, it 
would render the headaches more likely than not service 
connected.   

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions; his 
service medical records; as well as his post-service medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board observes that service medical records 
are silent as to complaints, findings, treatment or diagnoses 
relating to any of the claimed disorders and that the claims 
were initiated more than 15 years after service.  

Bilateral Knee Disorder

The Board notes that a buddy statement claims that the 
veteran had knee complaints in 1985 and another lay statement 
reports the veteran with arthritis of the knees in 1987.  The 
Board notes that the veteran's opinion together with the lay 
statements submitted as to medical matters are without 
probative value because the authors, as lay persons, are not 
competent to establish a medical diagnosis or draw medical 
conclusions or establish an etiological relationship of a 
current condition to military service; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Moreover, medical evidence documents onset 
of knee arthritis only many years after 1987, which 
specifically repudiates that he had knee arthritis earlier.

Nevertheless, on the one hand, several opinions from private 
physicians have associated the veteran's knee disorders to 
service.  However, those examiners have not discussed the 
absence of service treatment records or accounted for the 
veteran's involvement in several automobile accidents vis-à-
vis his knee disorders or addressed the fact that a bilateral 
knee disorder was not clinically manifest until many years 
after service.  It appears that such opinions are based on 
history as provided by the veteran.  The Court has stated 
that a medical opinion based entirely on a claimant's 
historical account of his medical and service background 
lacked probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  

On the other hand, the September 2006 VA examination is most 
thorough, considers the entire medical record and concludes 
that the veteran's knee disorders are not likely related to 
service for the detailed reasons set forth above and in that 
report.  Under the circumstances, the preponderance of the 
evidence is against the claim.   

Headaches

As to the headache claim, on the one hand, a private 
physician in May 2006 concluded that the veteran suffered 
from chronic daily headaches present since service, basing 
his opinion on the February 2005 buddy statement.  That 
supportive evidence was generated more than 20 years after 
service.  

On the other hand, service medical records are entirely 
silent as to complaints, findings, treatment or diagnoses 
relating to the claimed headache disorder; the absence of 
such records weighs heavily against the claim.  In addition, 
medical evidence from 1990, only six years after service, 
specifically documented that headaches were associated with 
his head trauma associated with his auto accident and that 
the veteran had no such prior symptomatology.  The Board 
finds that in this case the statements the veteran made about 
when he first began experiencing headache symptoms when 
seeking treatment for that disorder are more credible than 
those he made when seeking VA compensation for it.  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").  

Several examiners have noted that the veteran is a poor 
historian.  The Board does not reach whether the veteran 
necessarily lacks credibility, but is cognizant that, in 
addition to his being a poor historian, his recollections are 
based on events which occurred over 20 years earlier, and are 
directly contradicted by the contemporaneous medical records.  
Thus, the fact that the examiner who noted that his reported 
history in September 2006 was consistent with a lay statement 
of approximately even date is not very persuasive.  

As to the May 2006 buddy statement, the Board initially notes 
that the author is not advanced as competent to render a 
headache diagnosis and, more significantly, notes that over 
such a long period of time, memories tend to fade and become 
distorted.  Therefore, the lay statements are afforded less 
weight than contemporaneous medical evidence.

Under the circumstances, the Board considers that the absence 
of medical records in service and the 1990 medical reports 
are more reliable and more probative.  Accordingly, the 
preponderance of the evidence is against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of a claimed disorder); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).

Conclusion

Thus, the Board must conclude that the current recollections 
of the veteran as to the in-service injuries and allegedly 
chronic disabilities as a result thereof, are entirely 
inconsistent with the actual clinical evidence of record.  
The Board is guided herein by similar instances when an 
individual's statements were to some extent lacking in 
credibility and not supported or sustainable by adequate or 
commensurate documentation.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a bilateral knee disorder is denied.  

Service connection for migraine headaches is denied.  


REMAND

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

The veteran was afforded a VA skin examination in February 
2008, the examiner noted the veteran had an episode of 
shingles (herpes zoster) 16 years before the examination and 
that there were no visible or palpable skin disorder at the 
time of that examination.  The examiner concluded that the 
veteran suffered from an episode of shingles sixteen years 
earlier and that any current skin disorder did not represent 
residuals thereof.  Nevertheless, in one of communications 
received in August 2008, a physician, Dr. W.T.C., indicated 
inter alia treatment of the veteran for herpes zoster 
infection of the left side of the chest.  

In another communication, the veteran has indicated that 
clinical records relating to PTSD from Paradise Valley 
Hospital for the period from 2000 to the present are 
available, and he has submitted an authorization for release 
of those records.  The fact that additional clinical records 
may be available necessitates a remand of these issues.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The AMC/RO should contact the veteran 
and obtain any necessary releases from 
Dr. William T. Chapman.  Thereafter, the 
AMC/RO should obtain treatment records 
from Paradise Valley Hospital relating to 
treatment of the veteran for a mental 
disorder to include PTSD for the period 
from 2000 to the present and treatment 
records from Dr. William T. Chapman 
relating to treatment of the veteran for 
herpes zoster infection.  

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


